Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Election/Restrictions

Applicant's election with traverse of Group I, claims 1-10, 16 and 17 in the reply filed on 09/26/2022 is acknowledged. Claims 12-15, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The traversal is on the grounds that there is not a serious burden on the examiner to search all of the claims together, and that there is a special technical feature shared between the groups. This is not found persuasive because as indicated by the restriction requirement, the special technical feature, a bioengineered neuronal organoid (BENO) was well-known in the art.  Thus, the groups do not contain a special technical feature which contributes over the prior art. In addition, while the groups may overlap in search, an overlapping search is not a coextensive search.  As such a reference that anticipates one group may not anticipate or even make obvious the invention of another group. 
The requirement is still deemed proper and is therefore made FINAL.
	 

Information Disclosure Statement

37 CFR 1.98(a)(2) requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Legible copies of foreign patent documents WO 2017/121754 and WO 2017/117547 were not provided in the information disclosure statement filed on 03/03/2020 and the information referred to therein has not been considered.

Status of the Claims
	
Claims 1-4, 6-10, 12-15, and 17-19 are currently pending.
Claims 12-14, 18 and 19 have been withdrawn from consideration.
Claims 5, 16 and 20 are cancelled.
Claims 1-4, 6-10 and 17 have been considered on the merits. 

Specification
The disclosure is objected to because of the following informalities: use of trademarks.  

The use of the term Matrigel® in (0011, 0054, 0082, 0087, 00156, 00161, 00162, 00179, 00180, 00218, 00227), TeSR™-E8™ in (0081, 0088, 0099), E8™ in (00182, 00185), StemFlex™ in (0088, 00100), Stemdiff™ in (00110, 00120,00130), and Neurobasal™ in (00110, 00120, 00130, 00156, 00166, 00206), which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Drawings

The disclosure is objected to because of the following informalities: 

There is description of color in the Specification of Figure 2A and the colors in Figures 2A and 6, 7, 8, 9, 10 and 11 cannot be distinguished from each other since the figures are in black and white.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Objections
The disclosure is objected to because of the following informalities:  minor grammatical errors in claims.  

Claims 1 and 8 are objected to because the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. basic fibroblast growth factor (FGF-2), suppressor of mothers against decapentaplegic (SMAD), transforming growth factor beta (TGF-beta), N-[N-(3, 5-difluorophenacetyl)-l-alanyl]-s-phenylglycinet-butyl ester (DAPT)).
Appropriate corrections are appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 contain the trade name Matrigel®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trade name is used to identify the matrix used for cell culture and, accordingly, the identification is indefinite.

Allowable Subject Matter

Claims 2 and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

With respect to claim 1, the prior art does not disclose a method for producing a bioengineered neuronal organoid (BENO) from pluripotent stem cells (PSCs) by culturing the cells under the specific conditions disclosed in (A)-(F) of the claim. In steps (A) and (B), a source of PSCs is provided and the PSCs are embedded in a matrix immersed in serum-free medium. In step (C), the PSCs are cultured in the matrix of step (B) in serum-free cell culture medium comprising Rho-associated kinase inhibitor (ROCKi) and basic fibroblast factor (FGF-2). In step (D), the forming BENO is cultured in serum-free cell culture medium comprising retinoic acid and one or more inhibitors of SMAD signaling to induce neurogenesis. In step (E), the forming BENO is cultured in serum-free cell culture medium comprising transforming growth factor beta (TGF-beta) and FGF-2 to enhance genesis of stromal cells and neurogenesis. In step (F), the forming BENO is cultured serum-free cell culture medium comprising TGF-beta and one or more inhibitors of notch signaling to enhance genesis of stromal cells and neurodifferentiation, where the matrix comprises collagen and the BENO is produced in a 3D environment that is initially defined by the matrix. 

The closest prior art is represented by Lancaster et al. (Nature, 2013) (ref. of record), Zimmermann et al. (Circulation Research, 2002), Chambers et al. (Nature Biotechnology, 2009) (ref. of record), Stipursky et al. (Frontiers in Cellular Neuroscience, 2014), and Crawford et al. (Developmental Dynamics, 2007) (ref. of record). Lancaster discloses a method of generating cerebral organoids from human pluripotent stem cells (hPSC) (see entire document) by forming embryoid bodies in culture with ROCKi and FGF-2, but neither teaches that the PSCs are embedded in a matrix nor teaches the culture conditions of (D)-(F). Zimmermann teaches a method for cardiac tissue engineering by culturing cardiac myocytes mixed with collagen I and a basement membrane protein mixture, where the 3D environment is defined by collagen I (see abstract) but does not teach using serum-free medium, generating cerebral organoids from PSCs, or the culture conditions of (C)-(F). Chambers teaches the effects of two SMAD signaling inhibitors, SB431542 and Noggin, on human embryonic stem cell neural induction by culturing cells without stromal feeder- or embryoid body-based protocols, with FGF-2 and ROCKi and then inducing differentiation with SB431542 and Noggin (see entire document). However, Chambers does not teach the specific culture conditions of (B)-(F), where stromal cell genesis is induced by TGF-beta and the 3D environment of the cerebral organoid is defined by a matrix. Stipursky discloses the role of TGF-beta on radial glia-astrocyte differentiation (see entire document) but does not teach a method of generating neuronal organoids comprising stromal cells (glia) and the culture conditions disclosed in claim 1. Crawford discloses the role of Notch signaling inhibitor DAPT on retinoic acid-dependent neuronal differentiation (abstract) in embryonic stem cell-derived embryoid bodies but does not teach investigating the effect of inhibitors of notch signaling in neuronal organoids cultured under culture conditions of (B)-(F).

Conclusion

Claims 2 and 3 are not allowed. Claims 1, 4, 6-10, and 17 are allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kothapalli et al. (Biomaterials, 2013) is directed to evaluating the role of matrix microenvironment and signaling molecules on murine ESC differentiation into neural and glial lineages and teaches the limitation where the matrix comprises collagen.
Lancaster et al. (Nature Biotechnology, 2017) is directed to a method of generating engineered cerebral organoids using microfilaments as a floating scaffold.


Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/            Examiner, Art Unit 1632                                                                                                                                                                                            
/EMILY A CORDAS/            Primary Examiner, Art Unit 1632